Title: To James Madison from William P. Gardner, 4 July 1803
From: Gardner, William P.
To: Madison, James


					
						Sir,
						Philadelphia 4 July 1803.
					
					I did myself the Honor to write to you under Date the 22nd. of last month, enclosing at same time my 


Commission as Consul of the United States for Demerary and its dependencies. If that letter with its Enclosure 


has reached your Hands I will thank you to acknowledge the Receipt thereof as early as Convenience will permit. 


 With perfect Respect, I have the Honor to be, Sir, Your ob. he. Servt.
					
						Wm. P. Gardner
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
